IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARY R. STREET,1                              §
                                                  § No. 145, 2017
           Respondent/Petitioner Below,           §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CS06-01448
    CHARLES A. BUTLER,                            § Petition Nos. 15-24435,
                                                  § 15-29819, and 16-8391
           Petitioner/Respondent Below,           §
           Appellee.                              §

                                Submitted: January 12, 2018
                                Decided: March 19, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         This 19th day of March 2018, after careful consideration of the opening brief

and the record below, we conclude that the ruling and orders mentioned below

should be affirmed on the basis of, and for the reasons assigned in, the Family

Court’s March 1, 2016 bench ruling denying the appellant’s motion for advanced

attorneys’ fees and its May 31, 2016 order finding the appellant in contempt.

Although it is unclear from her opening brief whether the appellant is raising any

arguments concerning the Family Court’s March 14, 2017 order finding her in




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
contempt, to the extent that she is, those arguments depend for their validity on her

challenge to the May 31, 2016 order, which, by this Order, we affirm.

      NOW, THEREFORE, IT IS ORDERED that the Family Court’s March 1,

2016 bench ruling, May 31, 2016 contempt order, and March 14, 2017 contempt

order be AFFIRMED.

                                       BY THE COURT:



                                       /s/ Gary F. Traynor
                                       Justice




                                         2